DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to Application filed on 01/26/2021.

Specification
The disclosure is objected to because of the following informalities: in [0009, 16-19, 21-22, and 41] “motor” should be replaced by “engine”, as in the gas turbine art the term motor is generally directed to an electrical motor and it appears applicant is referring to a gas turbine engine (i.e. compressor, combustor, turbine, and elements operatively coupled thereof).  
Appropriate correction is required
Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder that is coupled with functional language but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: thermoacoustic system in claim 1.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1, is objected to because of the following informalities: 
Claim 1 L.1, 3, and 7 “motor” should be replaced by “engine”, L. 8  “the turbomachine comprising” should be removed, L. 9 “a fluid circuit” should be “the at least one fluid circuit”, L.12 “a fluid” should be “the fluid”; and
Claim 4 L. 5 “a heat-duct tube” should be “the at least one heat-duct tube”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-3, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heenen (US2020/0049071) in view of Gangloff (US 2020/0217272) and Lempereur (WO 2016/102691 wherein the attached translation will be use in the rejection below).

Regarding Claim 1: Heenen discloses a bypass turbomachine (110; Figs. 3 and 5) for an aircraft (“aircraft”, not numbered, [0015]), comprising: a motor (see annotated figure 071’) provided for turning a fan (123; Fig. 5); an annular inter-duct element (72; Figs. 3, 5 and annotated figure 071’) concentric with the motor (see annotated figure 071’); a nacelle (16; Fig. 5 and “nacelle” Fig. 3) concentric with the inter-duct element (see annotated figure 071’), the inter-duct element and the nacelle defining between them a fan duct (122, Fig. 5 and  annotated figure 071’) in which there flows an air flow (see B Fig. 5 and annotated figure 071’); at least one fluid circuit (oil circuit, [0060]) configured to make a fluid (“oil”; [0060]) move towards or out of the motor (oil is necessarily moved towards or out of the motor  to go to element 30’ which is outwardly of the motor, see annotated figure 071’, or any accessories, e.g. filters ); a thermosystem (see annotated figure 071’) associated with the fluid circuit, the thermo system comprising: an exchanger (30’; Fig. 3) connected to the fluid circuit and in which there flows the fluid that is to be cooled (“oil” [0060-61]),  a cooler (42  Fig. 3) structure distinct from the exchanger (see elements 42 and 30’ being distinct in  Fig. 3) and which forms all or part of a wall (see annotated figure 071’) of the fan duct (see [0064] wherein 42 is part of the air washed surface i.e. the fan duct), and at least one heat-duct tube (54; [0071]; Fig. 3) comprising a first portion entirely received in the cooler (see annotated figure 071’; [0071] and Fig. 2 wherein the 

    PNG
    media_image1.png
    717
    816
    media_image1.png
    Greyscale
Heenen is silent regarding an acoustic structure forming all or part of a wall of the fan duct; the cooler being incorporated in the acoustic attenuation structure and thus forming a thermoacoustic system; and a single curved elbow with a non-zero angle between the first and second portions.
However, Gangloff teaches a bypass turbomachine (10; Figs. 1-2) for an aircraft (1000; Fig. 1), comprising: a motor (see annotated figure 272’) provided for turning a fan (18; Fig. 2); an annular inter-duct element (see annotated figure 272’) concentric with the motor (see annotated Fig. 2); a nacelle (14; Fig. 2) concentric with the inter-duct element (see Fig. 2), the 

    PNG
    media_image2.png
    540
    693
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wall of the fan duct of Heenen to have an acoustic structure forming all or part of a wall of the fan duct, as taught by Gangloff, in order to attenuate noise, as recognized by Gangloff, see [0034].
Heenen in view of Gangloff is silent regarding the cooler being incorporated in the acoustic attenuation structure; and a single curved elbow with a non-zero angle between the first and second portions.
However, Lempereur teaches a bypass turbomachine (“turbofan” [0059]) having a fan duct (“pipe”; [0059]; and annotated figure 691’) with a cooler (“exchanger” [0059]) and an acoustic attenuation structure ([0059]; see annotated figure 691) wherein the cooler is being 

    PNG
    media_image3.png
    552
    750
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wall of the fan duct of Heenen in view of Gangloff to have an acoustic attenuation structure incorporating the cooler, as taught by Lempereur, in order to avoid the reduction of the surface devoted to noise treatement, limit degradation of the quality of the acoustic treatment, having a structure simple to produce, adaptable to various shapes of resonant cells and adaptable to the characteristics and variable flow rates of the heat transfer fluid, as recognized by Lempereur, see [004, 17-18].
Heenen in view of Gangloff and further in view of Lemperreur is silent regarding a single curved elbow with a non-zero angle between the first and second portions.


Regarding Claim 2: Heenen, in view of Gangloff, and Lempereur teaches all the limitations of Claim 1, as stated above, and having the angle of the curved elbow being 90 degrees, i.e. the arrangement of the heat exchanger with respect to the acoustic attenuation structure, would have been obvious to one having ordinary skill of the art at the time of the invention as a matter of design choice since there is no demonstrated motivation or reason for one of ordinary skill in the art to orient the heat exchanger with respect to the acoustic attenuation structure to have the angle of the curved elbow being 90 degrees.  See MPEP § 2144.04(VI)(C).

Regarding Claim 3: Heenen, in view of Gangloff, and Lempereur teaches all the limitations of Claim 1, as stated above, and Heenen further discloses the heat-duct tube comprises a capillary network (see [0071] wherein the fluid in the heat pipe 54 moves through capillarity).

Regarding Claim 9: Heenen, in view of Gangloff, and Lempereur teaches all the limitations of Claim 1, as stated above, and Heenen further discloses wherein the thermo system 

Regarding Claim 10: Heenen, in view of Gangloff, and Lempereur teaches all the limitations of Claim 1, as stated above, and Heenen further discloses wherein the exchanger is arranged in the inter-duct element (see annotated figure 071’ wherein the heat exchanger is in the inter-duct element) and the cooler is arranged in the nacelle (see [0064]) and thus Heenen, once modified by Gangloff, and Lempereur, as stated above, teaches the acoustic attenuation structure being arranged in the nacelle.

Regarding Claim 11: Heenen, in view of Gangloff, and Lempereur teaches all the limitations of Claim 1, as stated above, and Heenen discloses the cooler being arranged in the nacelle (see [0064]) and thus Heenen, once modified by Gangloff, and Lempereur, as stated above,  teaches the acoustic attenuation structure being arranged in the nacelle.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heenen in view of Gangloff, and Lempereur, as applied to Claim 1, and further in view of Venkataramani (US 2008/0053099).

Regarding Claim 7: Heenen, in view of Gangloff, and Lempereur teaches all the limitations of Claim 1, as stated above, but is silent regarding the exchanger being formed as a hollow solid, parallelepipedal in shape, having a bottom wall, and a wall forming a lid, the bottom wall and the lid wall being mutually parallel and connected to one another by four lateral 
However, Venkataramani teaches a bypass turbomachine (“gas turbine engine”; [0012]; Fig. 1), comprising a thermo system (18; Fig. 2) associated with a fluid circuit (see [0018] wherein oil circulate in 40), the thermo system comprising: an exchanger (38; Fig. 2) connected to the fluid circuit ([0018]) and in which there flows a fluid (“oil”; [0018]) that is to be cooled, a cooler (22; Fig. 2; [0020]) distinct from the exchanger (see Fig. 2), and at least one heat-duct tube (20; Fig. 2) comprising a first portion (see annotated figure 099’) entirely received in the cooler and a second portion(see annotated figure 099’)  with an end (44; Fig. 2) received in the exchanger, and the exchanger being formed as a hollow solid (see annotated figure 099’), parallelepipedal in shape (see annotated figure 099’), having a bottom wall (see annotated figure 099’), and a wall (see annotated figure 099’) forming a lid (see annotated figure 099’), the bottom wall and the lid wall being mutually parallel (see annotated figure 099’) and connected to one another by four lateral walls in parallel pairs (see annotated figure 099’), all perpendicular to the bottom wall and to the lid wall (see annotated figure 099’), the exchanger comprising a through-orifice (see annotated figure 099’) arranged at a level of the lid and through which part of the second portion of each heat-duct tube is inserted (see annotated figure 099’).

    PNG
    media_image4.png
    772
    734
    media_image4.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger of Heenen in view of Gangloff and Lempereur, to have the exchanger being formed as a hollow solid, parallelepipedal in shape, having a bottom wall, and a wall forming a lid, the bottom wall and the lid wall being mutually parallel and connected to one another by four lateral walls in parallel pairs, all perpendicular to the bottom wall and to the lid wall, the exchanger comprising a through-orifice arranged at a level of the lid and through which part of the second portion of each heat-duct tube is inserted, as taught by Venkataramani. Doing so would provide a simple construction for the heat exchanger, as recognized by Venkataraman, see [0018].


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heenen in view of Gangloff, and Lempereur, as applied to Claim 1, and further  in view of Venkataramani (US 2008/0053099), and  Kuo (US 2013/0160758).

Regarding Claim 6: Heenen, in view of Gangloff, and Lempereur teaches all the limitations of Claim 1, as stated above, but is silent regarding the exchanger being formed as a hollow solid, parallelepipedal in shape, having a bottom wall, and a wall forming a lid, the bottom wall and the lid wall being mutually parallel and connected to one another by four lateral walls in parallel pairs, all perpendicular to the bottom wall and to the lid wall, the exchanger comprising a through-orifice arranged at a level of the lid and through which part of the second portion of each heat-duct tube is inserted, the exchanger comprising a sheath arranged at a level of the lid wall and into which part of the second portion of each heat-duct tube is inserted.
However,  Venkataramani teaches a bypass turbomachine (“gas turbine engine”; [0012]; Fig. 1), comprising a thermo system (18; Fig. 2) associated with a fluid circuit (see [0018] wherein oil circulate in 40), the thermo system comprising: an exchanger (38; Fig. 2) connected to the fluid circuit ([0018]) and in which there flows a fluid (“oil”; [0018]) that is to be cooled, a cooler (22; Fig. 2; [0020]) distinct from the exchanger (see Fig. 2), and at least one heat-duct tube (20; Fig. 2) comprising a first portion (see annotated figure 099’) entirely received in the cooler and a second portion(see annotated figure 099’)  with an end (44; Fig. 2) received in the exchanger, and the exchanger being formed as a hollow solid (see annotated figure 099’), parallelepipedal in shape (see annotated figure 099’), having a bottom wall (see annotated figure 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger of Heenen in view of Gangloff and Lempereur, to have the exchanger being formed as a hollow solid, parallelepipedal in shape, having a bottom wall, and a wall forming a lid, the bottom wall and the lid wall being mutually parallel and connected to one another by four lateral walls in parallel pairs, all perpendicular to the bottom wall and to the lid wall, the exchanger comprising a through-orifice arranged at a level of the lid and through which part of the second portion of each heat-duct tube is inserted, as taught by Venkataramani. Doing so would provide a simple construction for the heat exchanger, as recognized by Venkataraman, see [0018].

Heenen in view of Gangloff, Lempereur, and Venkataramani, teaches all the above limitations, but is silent regarding the exchanger comprising a through-orifice arranged at a level of the lid and through which part of the second portion of each heat-duct.
However, Kuo teaches a heat exchanger (10a; Fig, 1) connected to a fluid circuit (see annotated figure 758’) and in which there flows a fluid (see annotated figure 758’); least one heat-duct tube (30a; Fig. 1) comprising a second portion (see annotated figure 758’) with an end (see annotated figure 758’) received in the exchanger; a through-orifice (see annotated figure 758’) 

    PNG
    media_image5.png
    585
    718
    media_image5.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lip of the heat exchanger of Heenen in view of Gangloff, Lempereur, and Venkataramani, to have a through-orifice arranged at a level of the lid and through which part of the second portion of each heat-duct. Doing so would provide sealing for the heat duct, as recognized by Kuo, see [0010].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heenen in view of Gangloff, Lempereur, Venkataramani, and Kuo, as applied to Claim 6, and further in view of Zhang (US 2010/0095648).

Regarding Claim 8:  Heenen in view of Gangloff, Lempereur (WO 2016/102691),  Venkataramani, and Kuo teaches all the limitations of Claim 6, as stated above, but is silent regarding a finned exchanger being arranged around the sheath.
However, Zhang teaches a heat exchanger (28; Fig. 2) connected to a fluid circuit (circuit circulating 32; Fig. 2) and in which there flows a fluid (32; Fig. 2); least one heat-duct tube (30; Fig. 2) comprising a second portion (portion in 28; Fig. 2) with an end (extremity part of 30) received in the exchanger (Fig. 2);  and a finned exchanger (50; Fig. 2) being arranged around the second portion (see Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lip of the second portion of the heat- duct of Heenen in view of Gangloff, in view of Lempereur, in view of Venkataramani, and further in view of Kuo, to have a finned exchanger being arranged around the second portion, as taught by Zhang, an thus a finned exchanger being arranged around the sheath. Doing so would increase heat transfer, as recognized by Zhang, see [0002].


Allowable subject matter
Regarding Claims 4-5: Claims 4-5 would be allowable if rewritten to overcome the above mentioned objection and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
Prior art fails to teach, in combination with the other limitations of dependent 4-5.
Prior art teaches the acoustic attenuation structure comprises: a first panel in contact with the air flow flowing in the fan duct and having perforations; 12PATENT APPLICATION5405.144356 a second panel; and a core; the core comprising: a plurality of structural partitions forming, with the two panels, a network of acoustic cavities extending between the first and second panels, and where each acoustic cavity communicates with the fan duct via the perforations. 
However, prior art fails to teach, in combination with the other limitations of dependent 4-5, “the second panel comprising at least one orifice through which a heat-duct tube is to pass”.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     /TODD E MANAHAN/                                             Supervisory Patent Examiner, Art Unit 3741